         Case 19-32814-sgj7 Doc 42 Filed 12/02/19                Entered 12/02/19 23:15:04              Page 1 of 1




BTXN 112 (rev. 10/02)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                       §
Herbert Allen Gears                                          §    Case No.: 19−32814−sgj7
Liliana D. Gears                                             §    Chapter No.: 7
                                          Debtor(s)          §


          ORDER APPROVING TRUSTEE REPORT AND DISCHARGING TRUSTEE
      The Trustee appointed in the above listed case has filed the Trustee's Report. It is, therefore

      ORDERED that the trustee be discharged.



DATED: 12/2/19                                   FOR THE COURT:
                                                 Robert P. Colwell, Clerk of Court
